Status of Application
1.	Acknowledgment is made of the amendments filed 12/03/2020. Upon entering the amendments, claim 23 is canceled and claims 22 and 24-25 are amended. Claims 22 and 24-42 are pending in the application, with claims 36-38, 40-42 remaining withdrawn from consideration under a restriction requirement that has been made final. 
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 09/21/2020, 10/21/2020, 12/02/2020, 01/05/2021, 01/28/2021, and 02/12/2021 were filed after the mailing date of the Non-Final Office Action on 09/03/2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections Withdrawn
3.	Claims 24-25 have been amended to overcome the U.S.C. 112 indefiniteness rejections previously issued. These grounds of rejection are therefore withdrawn. 
Response to Arguments
4.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive process for the preparation of a quartz glass body and process encompassing said quartz preparation process, and applicant's arguments show that the processes of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that added limitations to Cl content and Al content, and to the compound used for treatment of the silicon dioxide granulate, are not taught or suggested by the previously applied prior art to Yamauchi et al or Oswald et al. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Election/Restrictions
5.	This application is in condition for allowance except for the presence of claims 36-38, and 40-42, directed to a product and method of using the same non-elected without traverse. Accordingly, claims 36-38, 40-42 been cancelled.
Allowable Subject Matter
6.	Claims 22, 24-35, and 39 are allowed.
Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed inventive process for the preparation of a quartz glass body and process encompassing said quartz preparation process. Specifically, the prior art fails to teach a process wherein a pyrogenic silicon dioxide powder is provided having a Cl content of less than 200 ppm and an Al content of less than 200 ppb, thereafter forming said pyrogenic silicon dioxide into a SiO2 granulate having a larger particle diameter, treating the thus formed granulate with a reacted selected from HCl, Cl2, O2, and combinations thereof, melting the thus treated granulate in an oven and thereafter forming a quartz glass body from said melt, said quartz glass body comprising OH in an amount of less than 10 ppm, Cl in an amount of less than 60 ppm, and Al in an amount of less than 200 ppm. The prior art also does not teach a process of making a formed body by first forming a quartz glass body using the aforementioned method, and thereafter making a formed body out of the quartz glass body. 
The most relevant prior art references found are Yamauchi et al (JP 2001220126 A) and Oswald et al (EP 1717202 A1). The difference from instant claims is that while Yamauchi et al teaches a method for producing a quartz glass body comprising the steps of producing a pyrogenic silicon dioxide powder by flame hydrolysis of SiCl4, processing the powder into a silicon dioxide granulate, and vacuum melting . 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW22 February 2021